Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9716902. 
Claims 1-20 of the instant application is anticipated by patent claims 1-20 in that claims 1-20 of the patent contains all the limitations of claims 1-20 of the instant application. Claims 1-20 of the instant application are therefore not patentably distinct from the earlier patent claims and as such us unpatentable for obvious type double patenting.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9848211.
Claims 1-17 of the instant application is anticipated by patent claims 1-17 in that claims 1-17 of the patent contains all the limitations of claims 1-17 of the instant application. Claims 1-17 of the instant application are therefore not patentably distinct from the earlier patent claims and as such us unpatentable for obvious type double patenting.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10142663.
Claims 1-20 of the instant application is anticipated by patent claims 1-20 in that claims 1-20 of the patent contains all the limitations of claims 1-20 of the instant application. Claims 1-20 of the instant application are therefore not patentably distinct from the earlier patent claims and as such us unpatentable for obvious type double patenting.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10419782.
Claims 1-20 of the instant application is anticipated by patent claims 1-20 in that claims 1-20 of the patent contains all the limitations of claims 1-20 of the instant application. Claims 1-20 of the instant application are therefore not patentably distinct from the earlier patent claims and as such us unpatentable for obvious type double patenting.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10687090.
Claims 1-20 of the instant application is anticipated by patent claims 1-20 in that claims 1-20 of the patent contains all the limitations of claims 1-20 of the instant application. Claims 1-20 of the instant application are therefore not patentably distinct from the earlier patent claims and as such us unpatentable for obvious type double patenting.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11153608.
Claims 1-21 of the instant application is anticipated by patent claims 1-21 in that claims 1-21 of the patent contains all the limitations of claims 1-21 of the instant application. Claims 1-21 of the instant application are therefore not patentably distinct from the earlier patent claims and as such us unpatentable for obvious type double patenting.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10887627.
Claims 1-19 of the instant application is anticipated by patent claims 1-19 in that claims 1-19 of the patent contains all the limitations of claims 1-19 of the instant application. Claims 1-19 of the instant application are therefore not patentably distinct from the earlier patent claims and as such us unpatentable for obvious type double patenting.


Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10244269. 
Claims 1-19 of the instant application is anticipated by patent claims 1-19 in that claims 1-19 of the patent contains all the limitations of claims 1-19 of the instant application. Claims 1-19 of the instant application are therefore not patentably distinct from the earlier patent claims and as such us unpatentable for obvious type double patenting.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10602198.
Claims 1-20 of the instant application is anticipated by patent claims 1-20 in that claims 1-20 of the patent contains all the limitations of claims 1-20 of the instant application. Claims 1-20 of the instant application are therefore not patentably distinct from the earlier patent claims and as such us unpatentable for obvious type double patenting.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11166049.
Claims 1-20 of the instant application is anticipated by patent claims 1-20 in that claims 1-20 of the patent contains all the limitations of claims 1-20 of the instant application. Claims 1-20 of the instant application are therefore not patentably distinct from the earlier patent claims and as such us unpatentable for obvious type double patenting.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11240537.
Claims 1-20 of the instant application is anticipated by patent claims 1-20 in that claims 1-20 of the patent contains all the limitations of claims 1-20 of the instant application. Claims 1-20 of the instant application are therefore not patentably distinct from the earlier patent claims and as such us unpatentable for obvious type double patenting.

Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 17/499186. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 
 Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/516882. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

 

 
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-16, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2014/0010224) in view of Warrick (2013/0305320) and Baskey (2009/0271609).

As for claims 1 and 12, Lee discloses a system for configuring a guest experience in a room, the system comprising: 
a programming interface configured to communicate with a processor and non-transitory memory disposed in an interconnected busing architecture; the programming interface including non-transitory memory accessible to the processor, the non-transitory memory including processor-executable instructions that, when executed ([0015]-[0020]), cause the system to: 
configure the local area wireless network (“second private wireless local area network”) to be guest private wireless network that acts as an access point having the same network configuration, SSID, and login credentials for devices, applications, and services as the home wireless network (“first private wireless network”) belonging to the guest, thereby creating a home away from home environment for the guest (Lee: [0041], [0049]), and 
access needed information and data to provision the guest private wireless network from a co-located server (Lee: server 110; [0016], [0024, [0041]]); and 
the local area wireless network having identical behavior to a home wireless network belonging to the guest such that the local area wireless network provides identical network configuration and device login credentials as the home wireless network (Lee: The unique SSID and password of the second private wireless local area network may be the same with that of the first private wireless local area network; [0024], [0041], [0049]).  
However, Lee fails to disclose:
in response to receiving a guest configuration profile, activate a local area wireless network for a guest device for a network associated with the room, 
provisioning for room-specific guest preferred features;
In an analogous art, Warrick discloses:
in response to receiving a guest configuration profile, activate a local area wireless network for a guest device for a network associated with the room (High speed Internet access service is only activated when receiving the guest’s MAC addresses (“guest configuration profile”), and operable in the guest rooms zone of the hotel; [0154], [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s invention to include the abovementioned limitation as taught by Warrick, for the advantage of automating the process of activating a user service.
However, Lee and Warrick fail to disclose:
provisioning for room-specific guest preferred features;
In an analogous art, Baskey discloses:
provisioning for room-specific guest preferred features (User preferred temperature, shading, and lighting in a hotel room; [0020]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Warrick’s invention to include the abovementioned limitation as taught by Baskey, for the advantage of enhancing the usefulness and comfort of a product or service.

As for claims 2 and 13, Warrick wherein the guest configuration profile requires no new room configuration (“automatically activated for a particular guest’s user device upon detecting the device identifier of the user device” [0017]).  

As for claims 3 and 14, Warrick discloses wherein the non-transitory memory includes processor-executable instructions that, when executed, cause the system to receive the guest configuration profile via a wireless signal received at a transceiver, the transceiver being coupled to the busing architecture ([0017]-[0019]).  

As for claims 4 and 15, Warrick discloses wherein the wireless signal is selected from Wi-Fi ([0006]).  

As for claims 5 and 16, Warrick discloses wherein the wireless signal is transmitted to the system from a wireless-enabled interactive handheld device ([0146], [0147]).  

As for claims 8 and 19, Baskey discloses wherein the guest configuration profile further includes control settings for a television lineup ([0039]).  

As for claims 9 and 20, Baskey discloses wherein the guest profile further includes control settings for a temperature of the room ([0020], [0039]).  

As for claims 10 and 21, Baskey discloses wherein the guest profile further includes control settings for room shading of the room ([0020]).  

As for claims 11 and 22, Baskey discloses wherein the guest profile further includes control settings for lighting in the room ([0020], [0039]).

Claim(s) 6-7, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Warrick, and Baskey as applied to claims 1 and 12 above, and further in view of Cassidy (2011/0314492).

As for claims 6 and 17, Lee, Warrick, and Baskey fail to disclose wherein the processor forms a portion of a set-top box.  
In an analogous art, Cassidy discloses wherein the processor forms a portion of a set-top box ([0016]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, Warrick, and Baskey’s invention to include the abovementioned limitation as taught by Cassidy, for the advantage of creating a customized guest experience at each STB.

As for claims 7 and 18, Lee, Warrick, and Baskey fail to disclose wherein the processor forms a portion of a television.  
In an analogous art, Cassidy discloses wherein the processor forms a portion of a television ([0017], [0018], [0021]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, Warrick, and Baskey’s invention to include the abovementioned limitation as taught by Cassidy, for the advantage of creating a customized guest experience at each television.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAIYA A CHOWDHURY whose telephone number is (571)272-8567. The examiner can normally be reached 9:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUMAIYA A. CHOWDHURY
Examiner
Art Unit 2421



/SUMAIYA A CHOWDHURY/Primary Examiner, Art Unit 2421